Citation Nr: 1508494	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1973 to July 1977, and had almost 16 years of prior active duty service.  The Veteran died on February [redacted], 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matter on appeal.  

In connection with the instant claim the AOJ secured an advisory medical opinion (which did not support the claim) regarding whether the Veteran's established service-connected disabilities, to include primarily asthma and orthopedic disabilities contributed to cause his death.  However, the appellant has raised another theory of entitlement which has not been adequately addressed.  Specifically, among the diagnoses listed on the Veteran's terminal hospitalization discharge summary is one of myocardial infarction (which is listed as meeting the definition of ischemic heart disease, which in turn is listed among the diseases acknowledged to be associated with exposure to herbicides).  The appellant alleges that the Veteran was exposed to herbicides in the course of his service in Korea from July 1970 to August 1971, and that he was also sent on secret missions to Vietnam (warranting a presumption of exposure to herbicides/Agent orange).  
This theory of entitlement has not been adequately developed/addressed, both from the standpoint of verification of alleged exposure to herbicides/Agent Orange and (if such is shown) whether an ischemic heart disease caused, or contributed to cause, the Veteran's death.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for verification of the allegations that the Veteran's service in Korea placed him in circumstances (i.e., at or near the Korean DMZ) where he would have been exposed to herbicides/Agent Orange, and whether or not he indeed served on details to Vietnam during the Vietnam Era.  The development should include securing for the record the Veteran's complete service personnel records.  The appellant should be asked to provide all information and evidence she may have knowledge of regarding the dates, units, locations of the alleged incidents of exposure herbicides (i.e., the basis for her allegations).  The AOJ should pursue development of all information to its logical conclusion.  Then the AOJ should make a formal finding for the record as to whether or not the Veteran:  (i)  served in Vietnam and/or served elsewhere in service where herbicides were used.  The appellant should be advised of the determination.

2.  Then the AOJ should arrange for any development of medical evidence indicated, i.e., if exposure to herbicides is found, arrange for an advisory medical opinion as to whether or not an ischemic heart disease contributed to cause the Veteran's death.  
3.  Thereafter, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death (to include finding whether service connection for an ischemic heart disease was warranted).  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

